       Case 3:19-cv-03425-JSC Document 7-6 Filed 06/14/19 Page 1 of 4


     Julie E. Schwartz. Bar No. 260624
     JSchwartz@perkinscoie.co01
 2   Perkins Coie LLP
     31 SO Porter Drive
 3
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 s
     Todd M. Hinnen (pro hac vice application pending)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (pro hac 1·ice application pending)
     RSpear@perkinscoie.com
 8   1201 Third Ave.. Suite 4900
     Seattle. WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic. Inc.
II
12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN FRANCISCO DIVISION
IS
16   NIANTIC, INC .. a Delaware corporation.       Case No. 19-cv-3425
17                          Plaintif ,             DECLARATION OF PHIL KESLIN
                                     T

                                                   IN SUPPORT OF NIANTIC, lNC.'S
18          V.                                     MOTION FOR PRELIMINARY
                                                   INJUNCTIVE RELIEF
19   GLOBAL++. an unincorporated
     association; RYAN HUNT, a.k.a.
20   "ELLIOTROBOT:· an individual:
21   ALEN HUNDUR. a.k.a. ··JOS NOOB,''
     an individual; and DOES 1-20.
22
                            Defendants.


24
25
26
27
28


                                                                    DECLARATION OF PHIL KESLIN
Case 3:19-cv-03425-JSC Document 7-6 Filed 06/14/19 Page 2 of 4
Case 3:19-cv-03425-JSC Document 7-6 Filed 06/14/19 Page 3 of 4
Case 3:19-cv-03425-JSC Document 7-6 Filed 06/14/19 Page 4 of 4
